MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Nov 25 2020, 8:31 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Suzy St. John                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Assistant Section Chief
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher L. Sanders,                                 November 25, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-380
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable William J. Nelson,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Mark Renner,
                                                        Magistrate
                                                        Trial Court Cause Nos.
                                                        49G18-1905-F6-19415, 49G18-
                                                        1908-F6-30906



Altice, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020                   Page 1 of 14
                                             Case Summary
[1]   Christopher Sanders pled guilty to two counts of theft as Level 6 felonies, each

      under a separate cause number, and was sentenced to an aggregate sentence of

      two years in the Marion County Jail followed by one year on home detention.

      Sanders appeals, presenting the following two issues for our review:


              1. Did the trial court abuse its discretion in refusing to consider
              Sanders’s request for educational credit time?


              2. Did the trial court abuse its discretion when it imposed public
              defender fees and drug and alcohol program fees?


[2]   We affirm.


                                  Facts & Procedural History
[3]   On May 17, 2019, the State charged Sanders with Level 6 felony theft in Cause

      No. 49G18-1905-F6-19415 (F6-19415). During the initial hearing, Sanders

      informed the court that he made $8.75 per hour and that he could not afford an

      attorney. In a request for a public defender filed the same day, Sanders

      indicated that he earned $350 per week. The trial court appointed counsel for

      Sanders but ordered him to pay a public defender fee of $100.


[4]   On August 7, 2019, the State charged Sanders with Level 6 felony theft in

      Cause No. 49G18-1908-F6-30906 (F6-30906). F6-19415 and F6-30906 were

      consolidated at the trial level and all subsequent hearings were held together.

      Sanders was also on probation in Cause No. 49G25-1804-F6-13402 (F6-13402),

      in which cause the State eventually filed a notice of probation violation.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 2 of 14
      During an October 2019 bond review hearing in F6-30906, Sanders informed

      the court that his rent was approximately $750 per month and that he had

      dependent children in the home.


[5]   On January 16, 2020, Sanders pled guilty as charged in both F6-19415 and F6-

      30906 without the benefit of a plea agreement. Sanders also admitted that he

      was on probation in F6-13402 when he committed each theft offense, resulting

      in a violation of his probation. Magistrate Mark Renner accepted Sanders’s

      guilty pleas and revoked his probation. The matter then proceeded to

      sentencing. In an off-record conversation prior to the sentencing portion of the

      hearing, which conversation was referenced on the record, defense counsel, the

      State, and Magistrate Renner discussed whether Sanders was entitled to credit

      time for his completion of various programs while he was incarcerated in the

      Marion County Jail. 1 On the record, Sanders provided descriptions of the

      programs he completed, which included Pinwheels for Prevention, a Victim

      Impact Panel, a Core Civic course on breaking habits, a Core Civic course on

      reentry, and Violence Free Living.


[6]   In sentencing Sanders, the court specifically noted Sanders’s completion of

      various programs while incarcerated and expressly stated that it was “tak[ing]

      that into account in imposing the sentence.” Transcript Vol. II at 27. With

      regard to the sanction for the probation revocation, the court stated, “I’m



      1
        Although there is no record of the conversation, in their respective briefs, Sanders and the State provide
      similar accounts as to the nature of the discussion that transpired off the record.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020                    Page 3 of 14
      finding that the probation is revoked but I’m not going to impose a further

      sanction” despite the fact that Sanders was subject to 361 days of suspended

      time in F6-13402. Id. The court explained that it “took [Sanders’s completion

      of programs] into account . . . and in fact, that was basically the reason why

      [the court] did away with the probation.” Id. at 29-30. The court continued, “I

      thought that he had deserved [sic] some reward for everything that he had done

      and the efforts that he had made, and that reward was not imposing any

      probation time.” Id. at 30.


[7]   The court sentenced Sanders to 545 days executed in the Marion County Jail in

      F6-19415 and a consecutive 545-day sentence, with 180 days executed in the

      Marion County Jail and 365 days on home detention, in F6-30906. The court

      awarded Sanders credit for 266 days (which included 133 days of actual time

      served). The court found Sanders indigent for fines and costs but assessed a fee

      of $3 per day for home detention. Taken together, the sentencing orders

      indicate that Sanders is also required to pay a $400 fee for alcohol and drug

      programs, as well as the earlier-assessed $100 public defender fee.


[8]   Magistrate Renner set a hearing for January 24, 2020, so Sanders could present

      his request for educational credit time to Judge William Nelson. Magistrate

      Renner explained:


              I’m going to [set the matter for hearing] because I’ve already
              considered it, I’m going to let another judge, Judge Nelson
              consider whether that might merit further consideration. It
              wouldn’t be fair for [Sanders] to come in front of me again when
              I’ve basically already said I thought about it and gave him the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 4 of 14
              opportunity and the credit in not imposing a sanction from
              probation. But Judge Nelson might have a different approach,
              and I’ll give him the opportunity to present that.


      Id.


[9]   On January 24, 2020, Sanders appeared before Judge Nelson and requested

      educational credit time. In response, Judge Nelson stated, “That’s not up to me

      to do that.” Id. at 33. Sanders explained that he did not think he was able to

      earn credit for the programs he completed because they were not completed in

      the Department of Correction, but he thought the court might be able to

      exercise discretion to award credit regardless. Sanders acknowledged that

      Magistrate Renner had already taken his completion of the programs into

      consideration in determining his sentence. Judge Nelson responded, “[i]f it’s

      already been considered, sir, I’m not going to reconsider it.” Id. at 35. Judge

      Nelson then explained that completion of programs at the Marion County Jail

      did not give rise to educational credit time but noted that such could be

      considered in the imposition of a sentence. As an example, Judge Nelson

      offered, “say you could have gotten a five-year sentence, but the judge

      considered all you’ve accomplished in jail, and only gave you a three-year

      sentence. So it could be considered in that respect, but it cannot be used later

      on to gain additional credit.” Id. at 36. Judge Nelson denied Sanders’s request

      for educational credit time. The hearing before Judge Nelson lasted three

      minutes. Sanders now appeals. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 5 of 14
                                       Discussion & Decision
[10]   Sentencing decisions are within the sound discretion of the trial court and are

       reviewed on appeal for an abuse of discretion. Anglemyer v. State, 868 N.E.2d

       482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of

       discretion occurs if the decision is “clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Id.


                                                  1. Credit Time

[11]   Sanders argues that the trial court abused its discretion in summarily denying

       his request for educational credit time. On appeal, he expressly states that he is

       “not asking this Court to determine the merits of whether he is entitled to

       educational credit time,” rather, he is “only asking for the hearing on the merits

       in the trial court he was denied.” Appellant’s Brief at 11.


[12]   For the programs he completed, Sanders seeks educational credit time under

       Ind. Code § 35-50-6-3.3(b), which provides, in pertinent part:


               In addition to any educational credit that a person earns under
               subsection (a) [i.e., GED, high school diploma, degree from
               postsecondary institution], or good time credit a person earns
               under section 3 or 3.1 [i.e., jail time credit] of this chapter, a
               person may earn educational credit if, while confined by the
               department of correction, the person:


               (1) is in credit Class I, Class A, or Class B;


               (2) demonstrates a pattern consistent with rehabilitation; and
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 6 of 14
        (3) successfully completes requirements for at least one (1) of the
        following:


                (A) To obtain a certificate of completion of a career and
                technical or vocational education program approved by
                the department of correction.


                (B) To obtain a certificate of completion of a substance
                abuse program approved by the department of correction.


                (C) To obtain a certificate of completion of a literacy and
                basic life skills program approved by the department of
                correction.


                (D) To obtain a certificate of completion of a reformative
                program approved by the department of correction.


                (E) An individualized case management plan approved by
                the department of correction.


(Emphasis supplied). While it is true that jail time credit is a matter of statutory

right, and thus trial courts do not have discretion in awarding or denying such

credit, an award of educational credit time under subsection (b) is not

mandated. Indeed, the statute provides that such credit “may” be awarded if

the statutory requirements are met. Sentencing decisions not mandated by

statute are within the discretion of the trial court and will be reversed only upon

a showing of abuse of that discretion. Molden v. State, 750 N.E.2d 448, 449

(Ind. Ct. App. 2001).




Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 7 of 14
[13]   Here, Sanders was afforded not one, but two hearings regarding educational

       credit time. On January 16, 2020, Sanders presented his argument for

       educational credit time to Magistrate Renner. Sanders identified five programs

       he had completed while in the Marion County Jail and explained the content of

       those courses. Magistrate Renner clearly took Sanders’s efforts into

       consideration when determining the sentence to impose, explaining “that was

       basically the reason why I did away with the probation,” which decision

       essentially vacated 361 days of suspended time that could have been imposed

       for the probation violation. Transcript Vol. II at 30. Magistrate Renner made it

       clear that Sanders “deserved some reward for everything that he had done and

       the efforts that he had made, and that reward was not imposing any probation

       time.” Id. at 30.


[14]   Despite the leniency afforded for his efforts, Sanders was given a second bite at

       the apple when he was provided the opportunity to again assert his request for

       educational credit time to Judge Nelson. Judge Nelson immediately recognized

       that Sanders’s efforts had already been considered by Magistrate Renner and

       Judge Nelson explained that he was “not going to reconsider it.” Id. at 35.

       Sanders has not provided us with any authority that he is entitled to another

       hearing, and we find the request unwarranted.


                                                       2. Fees

[15]   Sanders argues that the trial court abused its discretion in ordering him to pay

       certain fees. Sentencing decisions include decisions to impose fees and costs

       and the imposition of such is within the trial court’s discretion. Berry v. State,
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 8 of 14
       950 N.E.2d 798, 799 (Ind. Ct. App. 2011). “If the fees imposed by the trial

       court fall within the parameters provided by statute, we will not find an abuse

       of discretion.” Id. (citing Mathis v. State, 776 N.E.2d 1283, 1289 (Ind. Ct. App.

       2011)). “A defendant’s indigency does not shield him from all costs or fees

       related to his conviction.” Banks v. State, 847 N.E.2d 1050, 1051 (Ind. Ct. App.

       2006), trans. denied.


[16]   First, Sanders argues that the trial court erred in ordering him to pay a $100

       public defender fee under F6-19415 without first determining his ability to pay

       such fee. There are three statutory provisions that directly address the

       imposition of public defender fees, and the trial court can order reimbursement

       under any or a combination thereof. Langdon v. State, 71 N.E.3d 1162, 1164

       (Ind. Ct. App. 2017). One such statute is Ind. Code § 35-33-7-6, which

       provides, in relevant part:


               (a) Prior to the completion of the initial hearing, the judicial
               officer shall determine whether a person who requests assigned
               counsel is indigent under section 6.5 of this chapter. If the person
               is found to be indigent, the judicial officer shall assign counsel to
               the person.


                                                      ***


               (c) If the court finds that the person is able to pay part of the cost
               of representation by the assigned counsel, the court shall order
               the person to pay the following:


                       (1) For a felony action, a fee of one hundred dollars
                       ($100).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 9 of 14
                                                      ***


               (d) The court may review the finding of indigency at any time
               during the proceedings.


[17]   The second is found in Ind. Code § 33-40-3-6(a)(1), and it reads as follows:


               (a) If at any stage of a prosecution for a felony or a misdemeanor
               the court makes a finding of ability to pay the costs of
               representation under section 7 of this chapter, the court shall
               require payment ... of the following costs in addition to other
               costs assessed against the person:


                       (1) Reasonable attorney’s fees if an attorney has been
                       appointed for the person by the court.


       The language of this statutory provision is similar to the language in I.C. § 35-

       33-7-6(c)(1). In both provisions, the trial court must find that the defendant has

       the ability to pay before it can impose a public defender fee.


[18]   The third is found in Ind. Code § 33-37-2-3(e), which provides as follows:


               (e) If, after a hearing under subsection (a) or (b), the court
               determines that a convicted person is able to pay part of the costs
               of representation, the court shall order the person to pay an
               amount of not more than the cost of the defense services
               rendered on behalf of the person....


       This is the only statutory provision requiring the trial court to conduct a hearing

       to determine if the defendant is indigent. In the previous two sections, the trial




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 10 of 14
       court simply has to make a finding on whether the defendant can pay for part or

       all of his representation from a public defender


[19]   While the trial court did not specifically state which statute it was relying upon

       when it ordered Sanders to pay the fee, it appears from the record that Sanders

       was ordered to pay pursuant to I.C. § 35-33-7-6(c). Indeed, the court imposed

       the specific monetary amount specified under I.C. § 35-33-7-6(c)(1), the order

       was made during the initial hearing immediately after the court found Sanders

       to be indigent and appointed counsel, and the sentencing order described the fee

       as a “Supplemental Public Defender Fee,” which term this court has used when

       referring to the fee imposed under this statute. 2 Appellant’s Appendix Vol. II at

       16, 192.


[20]   We have before noted with regard to imposition of a public defender fee under

       I.C. § 35-33-7-6 that there can be “degrees of indigency” and that “one may be

       indigent for purposes of paying private counsel thousands of dollars for

       representation, but still be able to pay a nominal amount to partially reimburse

       the costs of his appointed counsel.” Wooden v. State, 757 N.E.2d 212, 281 n.4

       (Ind. Ct. App. 2001), trans. denied (2002). To this end, we have interpreted I.C.

       § 35-33-7-6 to require that the trial court make a finding regarding a defendant’s

       ability to pay. See Berry, 950 N.E.2d at 800 (concluding that $100 public




       2
         See Langdon v. State, 71 N.E.3d 1162, 1164 (Ind. Ct. App. 2017) (observing that I.C. § 35-33-7-6(a) permits a
       trial court to “impose a supplemental public defender fee before completing the initial hearing) (emphasis
       supplied).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020                  Page 11 of 14
       defender fee was imposed under I.C. § 35-33-7-6, which requires a finding by

       the trial court as to the defendant’s ability to pay).


[21]   Here, during the initial hearing, the court inquired of Sanders if he was

       employed. Sanders answered in the affirmative and informed the court that he

       earned $8.75 an hour. 3 Immediately thereafter, the court found Sanders to be

       indigent, appointed him counsel, and ordered him to pay the $100 public

       defender fee. Implicit in this exchange is that the trial court determined that

       being employed, Sanders could offset a nominal amount of the costs of his

       public defender’s representation. See Cleveland v. State, 129 N.E.3d 227, 238

       (Ind. Ct. App. 2019) (holding that trial court did its due diligence by inquiring

       into defendant’s financial abilities and made an implicit finding as to

       defendant’s indigency status), trans. denied. 4


[22]   Sanders also challenges the court’s order that he pay a $400 fee for drug and

       alcohol programs. Ind. Code § 33-47-4-2(b)(2) permits the imposition of a drug

       and alcohol services program fee. County clerks in counties, such as Marion

       County, with established drug and alcohol services programs are permitted to

       collect such fees set by the court. By local rule, a substance abuse fee “may be

       waived by the court” if a defendant is determined to be indigent. Ind. Marion




       3
        On a form requesting appointment of counsel, Sanders indicated that his weekly income was approximately
       $350.
       4
        We note that it is better practice for a trial court to make express findings on the record regarding a
       defendant’s ability to pay the fee as part of its indigency determination. See id. at n.10 (noting “it is still the
       better practice for trial courts to include an explicit indigency finding in their record”).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020                       Page 12 of 14
       Cir. & Super. Crim. Rule 115 (emphasis supplied). Sanders cites no statute or

       local rule that requires a trial court to waive drug and alcohol fees when a

       defendant is indigent. Sanders nevertheless argues that the trial court failed to

       exercise discretion in imposing the fee, believing it to be mandatory.


[23]   During the sentencing hearing, the trial court provided Sanders with a home

       detention placement because of his substance abuse issues. The court stated:


               While on home detention, you talked about in your PSI, about
               needing help, about needing treatment. That’s a condition of
               home detention, substance abuse treatment. You’ve got to, sir.
               You recognize you need it; you must do it. I’m also requiring
               mental health evaluation and treatment. You’ve acknowledged
               mental health problems; you’ve got to do it.


                                                      ***


               I want you to seriously, finally . . . take the opportunity both of
               those substance abuse and mental health evaluations and
               treatment, take advantage of that opportunity that I am giving
               you. The State argued that you didn’t deserve opportunity on
               home detention. I disagree, that’s why I am giving you this
               chance. I don’t want to just warehouse you for basically three
               years. That’s a waste, that’s a waste.


       Transcript Vol. 2 at 28. The court then found Sanders indigent for fines and

       costs in both cases and ordered that he pay the administrative costs associated

       with the evaluations. The court told Sanders, “you’ve got to pay those.” Id. It

       is this final statement that Sanders zeroes in on to support his argument that the

       court did not believe it had discretion to impose the $400 fee.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 13 of 14
[24]   The court’s statement in this regard should not be read in isolation. When read

       in context, the court’s commentary does not show that the court thought it was

       compelled by law to impose the fees. Rather, the trial court chose to impose

       costs on Sanders. The trial court expressly found Sanders to be indigent for

       fines and costs in both cases, and yet still imposed the $400 fee. After imposing

       the fee, the court simply impressed upon Sanders the need to pay the fee that

       was ordered. Sanders has not established that the trial court’s decision to

       impose the $400 program fee was an abuse of discretion.


[25]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-380 | November 25, 2020   Page 14 of 14